PER CURIAM.
In these consolidated appeals, Lilianne Saarma and Gerald Edelson seek review of a final judgment terminating parental rights. The judgment is affirmed.*
Affirmed.

 Appointed counsel for the father, Gerald Edelson, filed a memorandum brief stating that after review of the record and research of the applicable law, counsel was unable to advance a good faith argument in support of the appeal. Counsel went on to state that the father adopted by reference the arguments made by the mother in support of her appeal. The mother is represented by separate counsel who filed a brief on her behalf.
Upon consideration of the father’s memorandum brief, this court proceeded in accordance with Jimenez v. Department of Health & Rehabilitative Services, 669 So.2d 340 (Fla. 3d DCA 1996), and allowed the father an opportunity to submit a statement of points on appeal on his own behalf. No statement was submitted. Under Jimenez, we would ordinarily dismiss the father's appeal for failure to prosecute. See 669 So.2d at 341-42. In this case, however, the mother has submitted a separate brief on the merits, and the father has specifically adopted the mother’s brief. Consequently, we affirm the final judgment as to both parents.